February 7, 2012 DREYFUS INTERMEDIATE MUNICIPAL BOND FUND, INC. Supplement to Prospectus dated October 1, 2011 The following information supplements and supersedes the portfolio manager information contained in the sections of the prospectuses entitled “Fund Summary – Portfolio Management.” The fund's primary portfolio managers are Steven W. Harvey, Thomas Casey and Christine Todd, positions they have held since October 2009, November 2011 and February 2012 respectively. Mr. Harvey is a Director of Relationship Management, leading the Tax Sensitive Fixed Income client service effort at Standish Mellon Asset Management Company LLC (Standish), an affiliate of The Dreyfus Corporation. Mr.
